Section 6733, R. S., provides that when the proceedings of a justice of the peace are taken on error to the court of common pleas and in such action the judgment of such justice is reversed, the court shall render judgment of reversal, and the subject of the action shall be retained by the court for trial and final judgment as in cases on appeal.
The judgment of the court in this case was simply one of reversal and for costs, and the court did not order the case retained for trial in said court'. In not rendering such judgment the court erred, and to that extent said judgment is reverséd and said court is hereby ordered to render judgment in said action, retaining *32said action in said court’for trial, and final judgment and a special mandate is ordered to issue'to said court' to carry this judgment into execution.
Gideon G. Wilson, for plaintiff in error.
John A. Deasy, contra.